Citation Nr: 0700379	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  01-01 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Thomas Simon


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to March 
1941.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  At that time the RO determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for "arteriosclerotic heart 
disease."  The Board had previously denied service 
connection for a "cardiovascular disorder" in October 
1987.  A February 2002 Board decision found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for heart disease.  In January 2004 
the Board vacated its February 2002 decision to allow the 
veteran to have a personal hearing.  Also in January 2004, 
the matter was remanded by the Board to the RO for further 
development.  In September 2005, the Board, in finding that 
new and material evidence had been presented to reopen a 
claim of service connection for heart disease, remanded the 
claim to the RO so that additional development could be 
conducted.  This development having been conducted, the Board 
can now proceed to adjudicate this claim.  

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).


FINDING OF FACT

Heart disease was not manifested in service or within one 
year following service, and it is not otherwise shown to be 
related to service.


CONCLUSION OF LAW

Service connection for heart disease is not warranted.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of letters dated 
in January and April 2004, fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  Such 
notice was provided the veteran in March 2006.  The claim was 
readjudicated in an August 2006 supplemental statement of the 
case.   

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show for entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.
 
The service medical records include an August 1940 service 
enlistment examination report which shows that no prior 
history of a heart condition was reported and the veteran's 
cardiovascular system was evaluated as normal.   A January 
1941 clinical record shows that the veteran complained of 
left chest pain for the past three days.  A later dated 
January 1941 clinical record includes a finding of angina 
pectoris, noted to have existed before the veteran's service 
enlistment.  A Certificate of Disability for Discharge dated 
in February 1941 includes diagnoses of myocarditis and angina 
pectoris.  A March 1941 medical record notes that the 
myocarditis and angina pectoris were not incurred in line of 
duty and existed prior to enlistment.  The March 1941 
separation examination report noted slight pulmonic murmur 
with the veteran lying on the left side, otherwise, normal.  
Myocarditis and angina pectoris were also noted.  

In September 1941 VA granted service connection for 
myocarditis and angina pectoris.  On VA examination in April 
1942, the veteran reported the onset of chest pain in 
November 1940 and the diagnosis was no evidence of organic 
heart disease. On VA examination in October and November 
1945, the veteran reported chest pain in service and 
examination of the cardiovascular system was normal.  The 
diagnosis was pleurisy.  

By rating action in April 1946, the service-connected 
myocarditis and angina pectoris was recharacterized as 
chronic pleurisy, based on the October and November 1945 VA 
examination report.  

A VA discharge summary report shows that while hospitalized 
from July to September 1985, electrocardiogram testing 
revealed findings indicative of an old inferior infarction.  

A VA chest X-ray report dated in May 1986 shows findings 
reflective of normal heart and lungs.  A May 1986 VA medical 
record includes a diagnosis of stable angina.  

A VA discharge summary dated in November 1986 includes a 
diagnosis of abnormal electrocardiogram.  

VA discharge reports show that the veteran was admitted in 
February 1987 at which time angina was diagnosed, in March 
1987 when a diagnosis of suspected coronary artery disease 
was supplied, and in August 1987 with complaints of chest 
pain.  

A November 1988 private stress echocardiogram report shows 
that dobutamine stress echo testing was clinically negative 
and electrocardiographically indeterminate, and described as 
normal without evidence of ischemia.  

An April 2001 private Report of Consultation shows that the 
veteran alleged to have had heart problems since his period 
of military service.  Superventricular tachycardia (now 
converted to sinus rhythm on Cardizem), chest pains - rule 
out ischemia, hypertension, and chronic obstructive pulmonary 
disease were diagnosed.  

The report of a May 2002 VA pulmonary examination shows that 
arteriosclerotic heart disease was diagnosed.  The examiner 
commented that it was not clear why the veteran's original 
service-connected disability for a heart condition, 
characterized as myocarditis and angina, was later 
recharacterized as pleurisy.  The Board observes that service 
connection remains in effect for pleurisy.  The examiner 
opined that there was a "possibility" that the veteran's 
current heart condition was related to the heart condition he 
had in the military.  

In February 2003, the veteran and his attorney argued that 
the veteran had a heart condition in service for which 
service connection should be granted.  It was also asserted 
that the current heart condition was the result of an injury 
to the chest in service.

The report of a June 2004 VA heart examination reveals that 
the examiner opined that it "is less likely than not" that 
the veteran's currently diagnosed arteriosclerotic heart 
disease (ASHD) and paroxysmal supraventricular tachycardia 
were either caused by or the result of the veteran's previous 
chest wall contusion/trauma (diagnosed as pleurisy).  This 
opinion is shown to have followed the examiner having 
reviewed the veteran's extensive medical record.  While the 
veteran provided a history of incurring a chest wall injury 
in-service [such injury is not reported as part of the 
veteran's service medical records], the examiner added that 
there was no evidence of a previous chest wall injury on X-
ray examination, and that chest wall trauma is not a known 
contributor to ASHD.  

It is pointed out that service connection for residuals of a 
chest injury was denied by the Board in September 2005.  

A December 2005 letter from a private physician notes that 
the veteran had superventricular tachycardia.  

The report of a July 2006 VA heart examination reveals that 
the examiner noted that he had reviewed the entire claims 
file.  The diagnoses included history of pleuritic condition 
(post chest wall trauma) and history of ASHD with paroxysmal 
superventricular tachycardia.  The examiner opined that 
"[i]t is less likely than not" that the veteran's current 
heart condition was caused by or the result of his previous 
chest wall contusion/trauma (diagnosed as pleurisy).  The 
examiner added that there is no supporting data that supports 
the contention that chest wall trauma is a precipitator 
towards the development of ASHD.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
 Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities including, as here pertinent, 
cardiovascular-renal disease, are presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined for service, except as to defects noted at 
entrance into service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304 (2006).  Under 38 U.S.C.A. § 1111, as 
interpreted under Cotant v. Principi, 17 Vet. App. 116 
(2003), and VAOPGCPREC 3-2003 (July 16, 2003), to rebut the 
presumption of sound condition, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.

In this case, despite references in the service medical 
records to pre-existing myocarditis and angina pectoris, 
since neither was noted on the induction examination in 
August 1940, the Board finds that the presumption of 
soundness applies.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  There is no contemporaneous medical evidence of 
record here to support the conclusion that the veteran had a 
heart disability which preexisted his entry into active duty.  
For these reasons, the Board concludes that the evidence of 
record does not clearly and unmistakably establish that a 
heart disorder preexisted service; thus, the presumption of 
soundness upon entrance into service has not been rebutted.  
The Board will now turn to the question of whether the 
veteran's heart disorder were incurred in service or was 
otherwise etiologically related to service.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the above-cited medical evidence, both VA and 
private, clearly shows that the veteran has variously 
diagnosed heart-related disorders, to include coronary artery 
disease, supraventricular tachycardia, and ASHD.  While a VA 
pulmonary examiner in May 2000 opined that there was a 
"possibility" that the veteran's current heart condition 
(then diagnosed as ASHD) was related to the heart condition 
he had in the military, subsequently, two VA heart examiners 
have essentially opined otherwise.  See reports of June 2004 
and July 2006 VA heart examinations.  As to the May 2000 
opinion, such a conditional relationship, in this case, 
denoted by the use of the word "possibility," is simply too 
speculative to support a grant of service connection, 
particularly given the equivocal diagnosis.  Bloom v. West, 
12 Vet. App. 185, 187 (1999) (A medical statement using the 
term "could," or in the moving party's case, "may" or 
"possibly," without supporting clinical data or other 
rationale, is too speculative in order to provide the degree 
of certainty required for medical nexus evidence.)  See also 
Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); and Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative).  The June 2004 
and July 2006 VA opinions were based on a full review of the 
claims file, including review of the service medical records 
and examination of the veteran and are more probative that 
the speculative May 2000 opinion.  Simply put, the 
preponderance of the probative medical evidence, in large 
part in this case those opinions expressed by the VA heart 
examiners in June 2004 and July 2006, goes to support a 
finding opposite that which was proffered by the May 2000 VA 
pulmonary examiner.  

There is also no postservice continuity of complaints or 
symptoms pertaining to any heart-related disorder prior to 
1985.  Such a lapse of time between service separation (1941) 
and the earliest documentation of current disability (1985) 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Regarding the assertions and testimony made by the appellant 
that he has a heart disorder which is essentially related to 
his period of military service, such lay statements are not 
competent evidence because medical nexus is a matter 
requiring medical expertise which he lacks.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The medical evidence also fails to reveal that any of the 
veteran's cardiovascular-related disorders had been 
manifested within a year of his period of active duty.  As 
such, the benefit sought on appeal cannot be granted.  The 
claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for heart disease is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


